DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  Claim 16 ends with a semi-colon and not a period.  Claim 18 lacks a period at the end of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Specifically, in claim 13, “the override-flashing or override-constant-on” and also “the switch 14” lack antecedent basis.
In claim 15, “the at least one switch” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0253733 (Norem et al.).

Regarding claim 1, Norem discloses a switch controller for switching power to a light fixture (control unit is configured to control the lighting element [0022]) comprising: 
a switch controller in wireless data communication with an actuator device (triggers may include motion detection, callbox button actuation, contact closures from external devices [various actuators; [0064]; communications interface may allow software and data to be transferred between device 100 [with the switch controller] and external devices [wireless communication with various actuators] [0040]; a contract closure input 310 (actuator) may also be provided to allow programmable control or remote control input of the lighting elements through a network (e.g. dimming) [0029]; each device (100, 1002) may include direct mounting/platform integration of sensors and/or wired/wireless communications with sensors and/or sensor arrays…for responses to alarms [the various sensors/contacts/actuators may be in wired or wireless communication with the switch controller, etc.; [0045]; also see 
the switch controller having a power supply (the power supply/lighting control/Ethernet switch unit 128 to power on/off the lighting panels [0028], Fig. 3); 
a wireless communication circuit (a power input and communication interface including a wired or wireless local area network/wide area network (LAN/WAN) interface, such as, for example, an Ethernet interface, para [0028]); and 
a processor for programmably generating an on-off control to toggle the light to generate a strobe effect (Ethernet switch controller deployed as a single device (e.g. implemented on a single printed circuit board (PCB) using a single microprocessor [0060]) for programmably generating an on-off control to toggle the light to generate a strobe effect (control options for a lighting device may include: on or off; a strobe feature, where the light level is increased to 100% or 150% for brief flashes simulating flash photography to attract attention and signal intruder presence detection; [0066]).

Regarding claim 9, Norem further discloses wherein the control panel comprises a communications board to command a plurality of MAC-addressed switches, an IEEE 802.11 Wi-Fi module, a bluetooth connection, or a voice activation feature (the communication 

Regarding claim 10, Norem further discloses wherein the control panel is in data communication with and remotely controllable via a cellular telephone through a mobile software application (The devices may seamlessly integrate with distributed emergency callbox devices, with alert/emergency notification systems, with fire control systems, with personal emergency event/dispatch systems, and with a wide variety of mobile devices (e.g. smart phones, tablets, etc.) equipped with personal security applications that can pinpoint location and cause nearby devices to activate and interact with emergency management teams, para [0050]).

Regarding claim 11, Norem discloses a lighting security system for a residence or home (a grid of modular security and lighting devices, Abstract; building management systems (to turn on lights inside buildings, [0074]) comprising: 
at least one light fixture connected to a circuit of a distribution panel through a switch controller (see Fig. 3 
and at least one actuator device (triggers may include motion detection, callbox button actuation, contact closures from external devices (various actuators), [0064]; a contact closure input 310 (actuator) may also be provided to allow programmable control or remote control input of the lighting elements through a network (e.g. dimming), [0029]) 
the switch controller in wireless data communication with the at least one actuator device (triggers may include motion detection, callbox button actuation, contact closures from external devices (various actuators); communications interface may allow software and data to be transferred between device 100 (with switch controller) and external devices (wireless communication with various actuators; [0040]; a contact closure input 310 (actuator) may also be provided to allow programmable control or remote control input of the lighting elements through a network (e.g. dimming) [0029]; each device (100, 1002) may include direct mounting/platform integrator of sensors and/or wired/wireless communications with sensors and/or sensor arrays…for responses to alarms (the various sensors/contacts/actuators may be in wired or wireless communication with the switch controller), etc. para [0045]; 
the switch controller having a power supply (the power supply/lighting control/Ethernet switch unit 128 to power on/off the lighting panels [0028]; Fig. 3); 
a wireless communication circuit (a power input and communication interface including a wired or wireless local area network/wide area network (LAN/WAN) interface, such as for example, an Ethernet interface, [0028]);
 and a processor (Ethernet switch controller deployed as a single device (e.g. implemented on a single printed circuit board (PCB) using a single microprocessor [0060]) for programmably generating an on-off control to toggle the light to generate a strobe effect (control options for a lighting device may include: on or off; … a strobe feature, where the light level is increased to 100% or 150% for brief flashes simulating flash photography to attract attention and signal intruder presence detection [0066]).

Regarding claim 12, Norem further discloses wherein at least one Wi-Fi smart switches being programmed to override-flashing exterior lights, and at least one Wi-Fi smart switches may be programmed for override-constant-on interior lights (all manual or automatic mode selections override previous selections and 

Regarding claim 13, Norem further discloses wherein the override-flashing or override-constant-on is controlled in the switch 14, via a selector switch (override to allow lighting commands during daylight periods where the photocell would otherwise force LED panels off.  All of the modes can be initiated either automatically via a lighting device event-action processor (EAP) or manually via built-in web controls [0066]; in one or more embodiments, all manual or automatic mode selections override previous selections and become the new default mode. For example, if a light is set to 66% manually and a command that temporarily increases brightness 9e.g. the strobe command) the brightness returns to 66% when the strobe cycle completes [0067]).

Regarding claim 14, Norem further discloses wherein the switch controller is wired without a neutral wire (Fig. 3; controller has no neutral wire connection).

Regarding claim 16, Norem further discloses the communication circuit commands MAC addressed switches and incorporates at least one of IEEE 802.11 Wi-Fi module, Bluetooth connection, or voice activation feature may be configured to communicate with and controls the MAC-addressed switches (the communication devices forms an access point for one or more of, for example, WIMAX, and other IEEE standard 802.11-compliant wireless local area network (LAN), 802.16-compliant wide area network (WAN) [0023]); a USB port or other component needed for setup, diagnostics, and 3rd party security equipment integration (the device 100 may also include universal serial bus (USB) [0028]).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0172904 (Recker et al.).

Regarding claim 20, Recker discloses a method of generating a visible alarm signal (the ceiling light may also provide a visible indication of the alarm for example by blinking the light [0360]) comprising: 
controlling a lighting switch via a switch controller (the logic 3040 instructs an LED controller to turn on at least one LED [0408];

transmitting a signal to the switch controller to override a status of the lighting switch (remote control that can override motion sensor control of the bulb [0242]); and
generating a toggle signal to strobe the light from the switch controller (the state modification component 714 can yield commands to strobe one or more LEDs 710 (e.g. periodically turning LED(s) 710 on and off with substantially any periodicity) [0159]; fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0253733 (Norem et al.) in view of US Patent Application Publication No. 2006/0193158 (Fukaya et al.).

Regarding claim 2, Norem discloses the controller of claim 1 as discussed above.  Norem fails to expressly disclose further comprising an AC zero-cross detect circuit configured to generate a sync pulse related to the AC voltage phase angle for the power control circuit. 
	Fukaya is in the field of an AC generator [0002] and teaches an AC zero-cross detect circuit configured to generate a sync pulse related to the AC voltage phase angle for the power .

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0253733 (Norem et al.) in view of US Patent Application Publication No. 2008/0122295 (Yu et al.).

Regarding claim 3, Norem discloses the controller of claim 1.  Norem fails to expressly disclose a traveler detect circuit, the traveler detect circuit configured to detect when the switch controller is wired in a 3-way circuit.  
	Yu is in the field of controlling light (Abstract) and teaches a traveler detect circuit, the traveler detect circuit is configured to detect when the switch controller is wired in a 3-way circuit (the load on/off detection features…comprising two 

Regarding claim 15, Yorem discloses the system of claim 11 as discussed above.  Yorem fails to expressly disclose wherein the at least one switch wired in a 3-way switch configuration.
Yu teaches wherein a switched wired in a 3-way switch configuration (the load on/off detection features…comprising two 3-way sensor switches as shown in Fig. 4, where switches 400 and 500 comprise components analogous to those illustrated in the 3 way sensor switch shown in Fig. 3. As shown in Fig. 4, traveler terminals L1 and L2 of switch 400 are connected to the respective traveler terminals L1 and L2 of switch 500 [0037]; also see Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem .

Claim 4-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0253733 (Norem et al.) in view of US Patent Application Publication No. 2016/0172904 (Recker et al.).

Regarding claim 4, Norem discloses the controller of claim 1.  Norem fails to expressly disclose a receiver configured to provide wireless transfer of serial data, control or command information in a predetermined frequency band.  
Recker teaches a receiver configured to provide wireless transfer of serial data, control or command information in a predetermined frequency band (the wireless lighting module 510 includes an RF receiver 560 that monitors for RF signals at a predetermined frequency, [0144]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Recker for the purpose of being able to use a user-selected radio frequency or a predetermined radio frequency so that the receiver may monitor 

Regarding claim 5, Norem discloses the controller of claim 1 as discussed above.  Norem fails to expressly disclose a decoder module; the decoder module configured to provide remote control operation; wherein a status of one or more buttons or contacts being securely transferred in a wireless data link; and the decoder module further configured to identify and output an ID of an originating one of the actuating devices.  
Recker teaches a decoder module; the decoder module configured to provide remote control operation (When an RF signal is received, the signal is transmitted to logic 570, where the signal is decoded. In one embodiment, the logic 570 reads the decoded channel number and compares the decoded channel number to a module channel number. The module channel number may be selected by a user via a channel input device (not shown), or it may be pre-programmed, para [0144]); where in a status of one or more buttons or contacts being securely transferred in a wireless data link; and the decoder module further configured to identify and output an ID of an originating one of the actuating devices (the lighting module is programmed to transmit a confirmation signal upon receipt of an RF signal, or upon a 

Regarding claim 6, Norem discloses the controller of claim 1 as discussed above.  Norem fails to expressly disclose an antenna board having a pair of front panel buttons and an antenna.
Recker discloses a pair of front panel buttons (the remote control power outage module may be a control panel mounted to a wall that monitors the AC input and allows a user to control the lighting installation, para 0272; the remote light sensor transmitter may have controls built in such as buttons [control panel buttons], switches, dials etc. to configure it for operation, para [0393]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Recker for the purpose of allowing for a user to provide direct input to modify the lighting to increase or decrease the light level, set the level to glow, 

Regarding claim 7, Norem discloses the controller of claim 1 as discussed above. Norem fails to disclose an LED indicator for indicating a status of the buttons or contacts.  
Recker discloses an LED indicator for indicating a status of the buttons or contacts (an LED may be a colored LED and it may display status in by being on solid or blinking in some manner that may provide an indication of the nature of the fault condition, [0347]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Recker for the purpose of providing a visual indication to the user to ensure the proper response to a fault or malfunction (see Recker, [0390] – [0391]).


Regarding claim 8, Norem discloses the controller of claim 1.  Norem fails to disclose a fob having at least one of an IEEE 802.11 Wi-Fi module, a wireless communication module, a Wi-Fi module, a bluetooth connection, or a voice activation feature.  
Recker discloses a fob having a least one of an IEEE 802.11 Wi-Fi module, a wireless communication module (the RF or JR 

Regarding claim 17, Norem discloses the system of claim 11 as discussed above.  Norem fails to expressly disclose a panel-mounted buzzer configured to provide audible notification of system activation.
Recker discloses a panel-mounted buzzer configured to provide audible notification of system activation (the alarm may be audible through a bell, buzzer, horn, speaker, etc [0360]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of Recker for the purpose of to provide an audible indication of the alarm condition at night when users might not be monitoring the lights (see Recker, [0390]).

Regarding claim 18, Norem discloses the system of claim 11 as discussed above.  Norem fails to expressly disclose a key-fob controller configured to activate or de-activate the control 

Regarding claim 19, Norem discloses the system of claim 11 as discussed above. Norem fails to expressly disclose an optional Wi-Fi repeater configured to boost a signal for the control panel.
Recker discloses a repeater device that can communicate with the network of wireless lighting modules may be designed to extend the range of the network…The repeater device may be powered by any form of wireless power mentioned herein, or may be designed to connect to AC power. The repeater device may also contain an RF/IR, wired, or wireless network (WIFI, ZIGBEE, X10 etc.) or wired with any electrical control mechanism [0436]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Norem with the teaching of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683